SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedJune, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| ﻿ 9 June 2014 BP p.l.c. First quarter interim dividend for 2014 Payments of dividends in sterling On 29 April 2014, the Directors of BP p.l.c. announced that the interim dividend for the first quarter 2014 would be US$0.0975 per ordinary share (US$0.585 per ADS). This interim dividend is to be paid on 20 June 2014 to shareholders on the share register on 9 May 2014. The dividend is payable in cash insterling to holders of ordinary shares and in US dollars to holders of ADSs. A scrip dividend alternative has been made available for this dividend allowing shareholders to elect to receive their dividend in the form of new ordinary shares and ADS holders in the form of new ADSs. Sterling dividends payable in cash will be converted from USdollars at an average of the market exchange rate over the four dealing days from 3 June 2014 to 6 June 2014 (£1 US$1.67897). Accordingly, the amount of sterling dividend payable in cash on 20 June 2014 will be: 5.8071 pence per share. Details of the first quarter dividend and timetable are available at www.bp.com/dividends and details of the Scrip Dividend Programme are available at www.bp.com/scrip. Jens Bertelsen Deputy Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:09 June,2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
